[Cite as In re G.R., 2019-Ohio-831.]



                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 IN RE:                                           :

        G.R., et al.                              :     CASE NOS. CA2018-11-216
                                                                  CA2018-11-217
                                                  :               CA2018-11-218

                                                  :          DECISION
                                                              3/11/2019
                                                  :



               APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                  JUVENILE DIVISION
                   Case Nos. JN2017-0120, JN2017-0121, & JN2017-0122


Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057 for appellee

Garrett Law Offices, Dawn S. Garrett, 9435 Waterstone Blvd., Suite 140, Cincinnati, Ohio
45249 for appellant

Nicole Stephenson, 10 Journal Square, Suite 300, Hamilton, Ohio 45011, attorney for
children, H.R. and G.R.

Carol Garner, 9435 Waterstone Blvd., Suite 140, Cincinnati, Ohio 45249, guardian ad litem
for children, H.R. and G.R.

Brian Davidson, 10 Journal Square, Suite 300, Hamilton, Ohio 45011, attorney and
guardian ad litem for child, A.R. Jr.


        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, A.R., Sr., the transcript of the docket and journal entries, the transcript of
                                                                        Butler CA2018-11-216
                                                                               CA2018-11-217
                                                                               CA2018-11-218

proceedings and original papers from the Butler County Court of Common Pleas, Juvenile

Division, and upon the briefs.

       {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87
S. Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant at appellant's last known

address.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and M. POWELL, JJ., concur.




                                             -2-
[Cite as In re G.R., 2019-Ohio-831.]